Exhibit 4.3 REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (the “Agreement”) is made and entered into as of this day of June, 2010 by and among Z Trim Holdings Inc., an Illinois corporation (the “Company”) and the investors whose names appear on the signature page hereof (the “Investor” and collectively the “Investors”), who have purchased Units consisting of 2,000 shares of the Series I, 8%, convertible preferred stock, par value $0.01 per share with an original issue price of $5.00 per share (the “Preferred Stock”), convertible at the rate of $1.00 per share of common stock into shares of common stock, $.00005 par value (the “Common Stock”) of the Company and a five year warrant exercisable for 15,000 shares of the Common Stock at an exercise price of $1.50 per share (the “Warrants”), offered in private placement (the “Offering”) by the Company.Such Investors and any of their Affiliates or permitted transferees who are subsequent holders of any Warrant or Registrable Securities are each referred to herein as an “Investor” and, collectively, as the “Investors”. WHEREAS, in connection with certain Subscription Agreements among the Investors and the Company (the “Subscription Agreement”) which have been executed in connection with the consummation of the transactions contemplated in that certain Confidential Private Placement Memorandum dated as of May 1, 2010 and as subsequently supplemented and amended, including Supplement No. 1, dated as of May 30, 2010, (the “Memorandum”), the Company has agreed, upon the terms and subject to the conditions of the Subscription Agreement and the Memorandum to issue and sell to the Investors an aggregate of up to 500 Units; and NOW, THEREFORE, for good and valuable consideration, the parties hereby agree as follows: 1.Certain Definitions. As used in this Agreement, the following terms shall have the following meanings: “Affiliate” means, with respect to any person, any other person which directly or indirectly controls, is controlled by, or is under common control with, such person. “Business Day” means a day, other than a Saturday or Sunday, on which banks in Illinois are open for the general transaction of business. “Common Stock” as defined in the Preamble. “Memorandum” as defined in the Preamble. “Offering” as defined in the Preamble. “Prospectus” means the prospectus included in any Registration Statement, as amended or supplemented by any prospectus supplement, with respect to the terms of the offering of any portion of the Registrable Securities covered by such Registration Statement and by all other amendments and supplements to the prospectus, including post-effective amendments and all material incorporated by reference in such prospectus. “Register,” “registered” and “registration” refer to a registration made by preparing and filing a Registration Statement or similar document in compliance with the 1933 Act (as defined below), and the declaration or ordering of effectiveness of such Registration Statement or document. “Registrable Securities” shall mean (i) the Shares, (ii) the Warrant Shares, and (iii) any other securities issued or issuable with respect to or in exchange for Registrable Securities; provided, that, a security shall cease to be a Registrable Security upon (A) sale pursuant to a Registration Statement or Rule 144 under the 1933 Act, or (B) such security becoming eligible for sale by the Investors without volume limitations or other restriction pursuant to Rule 144 under the 1933 Act. “Registration Statement” shall mean any registration statement of the Company filed under the 1933 Act that covers the resale of any of the Registrable Securities pursuant to the provisions of this Agreement, amendments and supplements to such Registration Statement, including post-effective amendments, all exhibits and all material incorporated by reference in such Registration
